Citation Nr: 0517512	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-18 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for service connection for 
an acquired psychiatric disorder, as secondary to the 
service-connected costochondritis.

2.  Entitlement to service connection for fibromyalgia, as 
secondary to the service-connected costochondritis.

3.  Entitlement to service connection for 
osteoarthritis/arthritis, as secondary to the service-
connected costochondritis.

4.  Entitlement to service connection for nausea and 
heartburn, as secondary to the service-connected 
costochondritis.

5.  Entitlement to service connection for hypertension, as 
secondary to the service-connected costochondritis.

6.  Entitlement to service connection for cervical spine 
discogenic disease at C6-C7, C7-T1 and spondylosis, as 
secondary to the service-connected costochondritis.

7.  Entitlement to service connection for right foot 
disability, as secondary to the service-connected 
costochondritis.

8.  Entitlement to an increased evaluation for 
costochondritis, left, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 2, 1972 to July 
28, 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

Private medical evidence submitted by the veteran in November 
2002 reflects that the veteran has been found to be totally 
disabled.  Review of the record finds that the veteran 
reported she had been found unfit for VA employment, and that 
she may be in receipt of disability benefits from the Social 
Security Administration (SSA).  A claim for nonservice-
connected pension is inferred and referred to the RO for 
appropriate action.

The issues of entitlement to service connection for 
fibromyalgia, osteoarthritis/arthritis, nausea and heartburn, 
hypertension, cervical spine discogenic disease at C6-C7, C7-
T1 and spondylosis, an acquired psychiatric disorder, a right 
foot condition, all as secondary to the service-connected 
costochondritis; and entitlement to an increased evaluation 
for costochondritis, left, being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the veteran is further 
action is required on her part.  


FINDINGS OF FACT

1.  In a January 1994 decision, the Board denied entitlement 
to service connection for an acquired psychiatric disorder on 
both direct and secondary bases.

2.  The additional evidence received since the January 1994 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for an acquired 
psychiatric disability, as secondary to the service-connected 
costochondritis.


CONCLUSIONS OF LAW

1.  The January 1994 Board decision that denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder is final.  38 U.S.C.A. §§ 5104, 7103(a), 
7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  Evidence received to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5100 et. seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claim for service 
connection for an acquired psychiatric disorder was received 
prior to that date (in July 2001), those regulatory 
provisions do not apply.

The Board finds it may grant the veteran's claim to reopen 
her previously denied claim for service connection for an 
acquired psychiatric disability based on the record now 
before it.  Because the Board is granting the benefit sought 
on appeal, no additional evidence is required to make a 
determination as to the issue, and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
such, the Board finds it is not necessary to further analyze 
the adequacy of VCAA compliance in the present case.

The veteran's claim seeking entitlement to service connection 
for an acquired psychiatric disorder was denied by the Board 
in a January 1994 decision.

In considering this claim, the Board found no etiological 
link, or nexus, between the then manifested acquired 
psychiatric disorder and either the veteran's active service, 
or her service-connected costochondritis.  The Board also 
found that the onset of the disability did not occur within 
the one-year presumptive period following discharge from 
active service.  In the decision, the Board noted the service 
medical records were entirely negative for treatment, 
symptoms or findings of any psychiatric disorder during 
active service.  It was further pointed out that while the 
veteran reported symptoms of nervousness, pain, and shortness 
of breath associated with her costochondritis in her 
September 1972 VA examination, she did not then claim service 
connection for any psychiatric disorder at that time.

The Board review of the record further noted subsequent VA 
treatment records dated from 1974 to 1980 continued to show 
treatment for anxiety, including prescribed Valium.  The 
outpatient notes indicated that the veteran believed the 
attacks of costochondritis were related to some type of heart 
disease.  In August 1980, VA hospital records show the 
veteran was hospitalized for a month for treatment of 
psychotic depression.  

At VA examination in April 1990, the veteran expressed 
frustration and anxiety at the continuing, chronic pain from 
the service-connected costochondritis.  She stated that she 
felt so desperate at times that she experienced something 
like panic attacks.  The examiner diagnosed major depression, 
chronic.  Reports of private evaluation and treatment from 
1990 to 1992 reflect a relationship existed between the 
veteran's service-connected costochondritis and her acquired 
psychiatric disability.  Specifically, one treating private 
physician opined that the attacks of shortness of breath 
associated with the chest pain caused anxiety, and that this 
anxiety accompanying the chest pain and difficulty in 
breathing were part of the same clinical syndrome.  Another 
private treating physician noted that the veteran's intense 
chest pain contributed to the chronicity of the diagnosed 
depression.  VA examination in March 1993, however, gave an 
opinion that there was no causal relationship between the 
service-connected costochondritis and the acquired 
psychiatric disorder:

The veteran's psychiatric hospitalization 
shows no relation between her psychiatric 
symptoms and her problems of 
osteochondritis, which was not even 
mentioned or described on those 
hospitalization records.

Yet the examiner acknowledged that the two conditions 
impacted one another:

It appears that her present condition of 
chronic pain affects and has a 
significant role in the maintenance of 
her emotional condition. 

Absent medical evidence linking the diagnosed acquired 
psychiatric disorder-shown by medical evidence to have been 
diagnosed over seven years after the veteran's discharge from 
active service-with the veteran's active service or, in the 
alternative, finding the acquired psychiatric disorder was 
the proximately due to or the result of the service-connected 
costochondritis, the Board was unable to service connect the 
acquired psychiatric disorder.  Hence, the Board determined 
that service connection for an acquired psychiatric 
disorder-on either a direct or secondary basis-could not be 
granted.

As the January 1994 Board decision is final, the veteran's 
claims may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. §§ 5108, 7103(a), 7104 (West 
2002); 38 C.F.R. § 20.1100, 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the appellant's claim to reopen 
the previously denied decision was received in July 2001.

In the instant case, the Board finds that evidence submitted 
since the January 1994 Board decision provides a sufficient 
basis to reopen the previously denied claim-particularly 
when viewed in the light of Allen v. Brown, 7 Vet. App. 439 
(1995).

Of significance are private medical records submitted by the 
veteran in November 2002.  These records reflect that the 
veteran continues to be diagnosed with depression.  An entry 
dated in August 2002 further notes that, in the examiner's 
opinion, the veteran's musculoskeletal condition aggravates 
her symptoms of depression.  This opinion not only reflects 
that the veteran is currently diagnosed with an acquired 
psychiatric disorder but also demonstrates that this 
condition is the result of aggravation of the veteran's 
musculoskeletal problems, to include her service-connected 
costochondritis.

Moreover, the Board notes that changes in law since the 
January 1994 Board decision require re-analysis of this case.  
Specifically, as defined by Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc), secondary service connection, as defined by 
38 C.F.R. § 3.310(a) requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a).  In so 
holding, Allen reconciled, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In 
Allen, the U.S. Court of Appeals for Veterans Claims 
(hereinafter Court) indicated that the term "disability" as 
used in 38 U.S.C.A. 
§ 1110 "... refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated."  The Court then concluded that "... pursuant 
to 
§ 1110 and § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

The Board did not have the opportunity to consider Allen in 
its previous decision concerning the veteran's claim for an 
acquired psychiatric disorder, as secondary to the service-
connected costochondritis.  As such, the Board both finds the 
newly submitted evidence significant enough that it must be 
considered in order to fairly decide the merits of the claim, 
and that the veteran's claim must be considered in light of 
the Court's holding in Allen.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for an acquired psychiatric disorder, as secondary 
to the service-connected costochondritis.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, as secondary to the service-connected 
costochondritis is reopened.  To that extent only, the claim 
is granted.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for an acquired psychiatric 
disorder, as secondary to the service-connected 
costochondritis.  In addition, the veteran also seeks 
entitlement to service connection for fibromyalgia, 
osteoarthritis/arthritis, nausea and heartburn, hypertension, 
cervical spine discogenic disease at C6-C7, C7-T1 and 
spondylosis, an acquired psychiatric disorder, a right foot 
condition, all as secondary to the service-connected 
costochondritis; and entitlement to an increased evaluation 
for costochondritis, left.  

As previously indicated, the VCAA redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the most recent, May 2002, VA examination for joints was 
conducted absent review of the veteran's claims file, and 
does not provide an opinion as to the etiology of the claimed 
conditions.  The most recent VA examination for mental 
disorders was conducted in March 1993.  In addition, the 
records demonstrates that the veteran was found unfit for 
continued employment with VA, and that she may be receiving 
disability benefits from SSA.  These records must be 
obtained.  Finally, the Board notes that the VCAA notice that 
was provided to the veteran in April 2002 discussed service 
connection on direct basis and secondary bases only.  The 
issue of an increased evaluation was not discussed. 

VA and private medical treatment records associated with the 
claims file demonstrate that the veteran is diagnosed with 
various conditions, to include chronic costochondritis, 
fibromyalgia, osteoarthritis, degenerative disc disease of 
the cervical spine, spondylosis of the cervical spine 
hypertension, multiple joint pain, bilateral heel spurs, and 
major depression.  Private medical records submitted in 
November 2002 indicate that she has a progressive disease.  
Clarification of the precise diagnoses of her musculoskeletal 
condition is required.  In addition, an opinion is required 
as to the etiology of any diagnosed conditions, i.e., whether 
any or all of the diagnosed conditions or symptoms are the 
result of or in any way related to the service-connected 
costochondritis or, in the alternative, if the service-
connected costochondritis is part of an overall condition 
that is now manifest.

Concerning her acquired psychiatric disorder, opinions 
throughout the claims file, from private and VA examiners 
both, show some relationship between the acquired psychiatric 
disorder and the service-connected costochondritis.

In September 1990, a private medical evaluation shows a 
diagnosis of major depression with psychotic features, 
chronic, in AXIS I with economic situation and chest pain in 
AXIS IV.  Notations made in AXIS IV of a multi-axial 
assessment for neuropsychiatric disorders have been construed 
by the Court to provide competent medical evidence of an 
etiological link between the diagnosed condition and active 
service.  See Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).  

In the same report, the examiner further offered the 
following opinion:

Two factors chronically enhance [the 
veteran's] discomfort and distress; the 
chronic, and at times more intense chest 
pain, and her chronically critical 
economic situation.  Both factors 
concurrently enhance a poorly therapeutic 
environment; the pain distorting her 
internal milieu and the chronic economic 
crisis the external milieu.

***

The pain contributes to the chronicity of 
her depression.

Expressing the nature of the relationship between the 
veteran's chest pain and depression as a "vicious cycle," 
the examiner further observed it would be much easier to 
treat her depression if her chest pain could be controlled.  
The examiner confirmed these opinions in a subsequent, 
December 1992, report.

In May 1991, a statement from a private treating physician 
who had treated the veteran since 1982 observed that the 
veteran would occasionally experience shortness of breath 
with her chest pain, and that when these symptoms persisted, 
she experienced anxiety.  He further opined:

Anxiety accompanying the chest pain and 
difficulty breathing is also part of the 
same clinical syndrome.  These symptoms 
have been present throughout the time I 
have treated [the veteran] and I don't 
expect them to improve.

Finally, the March 1993 VA examination reflects the following 
opinion:

The veteran's psychiatric hospitalization 
shows no relation between her psychiatric 
symptoms and her problems of 
osteochondritis, which was not even 
mentioned or described on those 
hospitalization records.  It appears that 
her present condition of chronic pain 
affects and has a significant role in the 
maintenance of her emotional condition 
(emphasis added).

The examiner clearly finds a relationship between the 
service-connected costochondritis and the diagnosed 
psychiatric condition, although prior to Allen, such 
relationship was not understood to warrant service 
connection. 

The Board thus finds it would be helpful to proffer the 
veteran current examinations to include appropriate clinical 
testing and review of the claims file, in order to determine 
the nature, extent and etiology of her claimed disabilities, 
and the nature and extent of her service-connected 
disability, in totality.  See 38 C.F.R. § 3.159(c)(4) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issues of entitlement 
to an increased evaluation for the 
service connected costochondritis; and to 
service connection for fibromyalgia, 
osteoarthritis/arthritis, nausea and 
heartburn, hypertension, cervical spine 
discogenic disease at C6-C7, C7-T1 and 
spondylosis, acquired psychiatric 
disorder, and right foot condition, all 
as secondary to the service-connected 
costochondritis.  In particular, the RO 
must inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for entitlement to an increased 
evaluation for the service connected 
costochondritis; and to service 
connection for fibromyalgia, 
osteoarthritis/arthritis, nausea and 
heartburn, hypertension, cervical spine 
discogenic disease at C6-C7, C7-T1 and 
spondylosis, acquired psychiatric 
disorder, and right foot condition, as 
secondary to the service-connected 
costochondritis; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell the veteran to provide any evidence 
in her possession that pertains to her 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request that the 
veteran identify the VA and non-VA health 
care providers who have treated her for 
her service connected costochondritis and 
claimed fibromyalgia, 
osteoarthritis/arthritis, nausea and 
heartburn, hypertension, cervical spine 
discogenic disease at C6-C7, C7-T1 and 
spondylosis, acquired psychiatric 
disorder, and right foot condition. 

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers-that 
are not already of record.  In 
particular, after obtaining the required 
release for private medical records, the 
RO should request copies of any and all 
records of treatment accorded the veteran 
from Jose M. Castro Rodriguez, of 
Arecibo, Puerto Rico, and the Grupo 
Medico San Francisco in Rio Piedras, 
Puerto Rico.  In addition, the RO should 
request any and all treatment records for 
treatment accorded her for her service 
connected costochondritis and claimed 
fibromyalgia, osteoarthritis/arthritis, 
nausea and heartburn, hypertension, 
cervical spine discogenic disease at C6-
C7, C7-T1 and spondylosis, acquired 
psychiatric disorder, and right foot 
condition from the VA Medical Center (MC) 
in San Juan, Puerto Rico and any other 
VAMC the veteran may identify-that are 
not already of record.

4.  The RO should determine if the 
veteran is receiving disability benefits 
from SSA and, if she is, should request a 
copy of the determination that found her 
disabled and copies of any and all 
medical evidence relied upon in making 
that decision.

5.  The RO should determine if the 
veteran was medically retired from her 
job at VA or dismissed as medically 
unfit.  Pursuant thereto , the RO should 
request a copy from the Office of 
Personnel Management (OPM) of the 
documentation that found her unfit for 
continued service, and copies of any and 
all medical evidence relied on in making 
those determinations.

6.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence she is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
her claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

7.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded examinations, by 
the appropriate specialists, to determine 
the nature and extent of the service 
connected costochondritis, and the 
nature, extent, and etiology of the 
claimed fibromyalgia, 
osteoarthritis/arthritis, nausea and 
heartburn, hypertension, cervical spine 
discogenic disease at C6-C7, C7-T1 and 
spondylosis, acquired psychiatric 
disorder, and right foot condition.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history, 
including the onset and course of 
the service connected 
costochondritis and claimed 
fibromyalgia, 
osteoarthritis/arthritis, nausea and 
heartburn, hypertension, cervical 
spine discogenic disease at C6-C7, 
C7-T1 and spondylosis, acquired 
psychiatric disorder, and right foot 
condition.
?	Describe any current symptoms and 
manifestations attributed to 
costochondritis, fibromyalgia, 
osteoarthritis/arthritis, nausea and 
heartburn, hypertension, cervical 
spine discogenic disease at C6-C7, 
C7-T1 and spondylosis, acquired 
psychiatric disorder, and right foot 
conditions.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all bone, joint, muscle, 
gastrointestinal, and psychiatric 
pathology, and any pathology 
attributable to hypertension.  The 
examiner is specifically requested 
to comment on the following:
1.	is it as likely as not that any 
diagnosed bone, joint and 
muscle conditions, to include 
fibromyalgia, 
osteoarthritis/arthritis, 
cervical spine discogenic 
disease at C6-C7, C7-T1 and 
spondylosis, and a right foot 
condition, are in any way the 
result of the service-connected 
costochondritis or, in the 
alternative, had their onset 
during or are related to active 
service or any incident 
therein?
2.	is it as likely as not that any 
diagnosed gastrointestinal 
condition, to include nausea 
and heartburn, are in any way 
the result of the service-
connected costochondritis or, 
in the alternative, had their 
onset during or are related to 
active service or any incident 
therein?
3.	is it as likely as not that any 
diagnosed hypertension is in 
any way the result of the 
service-connected 
costochondritis or, in the 
alternative, had its onset 
during or is related to active 
service or any incident 
therein?
4.	is it as likely as not that any 
diagnosed acquired psychiatric 
disorder is in any way the 
result of the service-connected 
costochondritis or, in the 
alternative, had its onset 
during or is related to active 
service or any incident 
therein?

Concerning the etiology of any 
diagnosed acquired psychiatric 
disorder, the examiner is 
specifically requested to 
consider the opinions already of 
record, including those proffered 
by private physicians in 
September 1990, May 1991, and 
December 1992, and that offered 
by the VA examiner in March 1993.

8.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

9.  After receipt of any and all newly 
acquired evidence, the RO should review 
the appellant's claims for entitlement to 
service connection for fibromyalgia, 
osteoarthritis/arthritis, nausea and 
heartburn, hypertension, cervical spine 
discogenic disease at C6-C7, C7-T1 and 
spondylosis, acquired psychiatric 
disorder, and right foot condition, as 
secondary to the service connected 
costochondritis, to include consideration 
of Allen, and Hernandez-Toyens, supra; 
and to an increased evaluation for the 
service-connected costochondritis.  If 
the decisions remain in any way adverse 
to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran is scheduled for examination, she is advised that 
failure to appear for a scheduled VA examination without good 
cause could result in the denial of her claims.  38 C.F.R. 
§ 3.655 (2003).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


